DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, 5, 21 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Marman (US 20060261967).

Regarding claim 1, A smoke detector, comprising: a reflective surface; a light source, configured to emit light to the reflective surface to generate reflected light reflected from the reflective surface; (“The smoke sensing chamber 10 includes a light source 12 that, in FIG. 1, takes the form of a Light Emitting Diode (LED). The light source 12 illustrated in FIG. 1 is configured to emit, from a first area thereon, light in a specified wavelength range” Marman: paragraph 34 & “Also illustrated in FIG. 1 is a reflective surface 16 that is configured to focus the light in the specified wavelength range onto the light sensor 14 over a second area that is larger than the first area” Marman: paragraph 36)
and a light sensor, configured to: receive the reflected light to generate a reference detection signal when there is no smoke disturbing the reflected light, (“The portion of the smoke sensing chamber 10 illustrated in FIG. 1 also includes a light sensor 14 that is configured to detect the light in the specified wavelength range that is emitted from the light source 12” Marman: paragraph 35 & “The first process block 136 illustrated in FIG. 11 specifies measuring, in an environment known to be free of smoke, a clean air signal or clean air data sample CLEAN_AIR that represents a substantially 0% smoke level. Usually, the clean air voltage of the photodiode operational amplifier that may be included in the smoke detector 92 is a relatively high voltage. The second process block 138 in FIG. 11 then specifies determining a low tolerance limit, which is generally used in self-diagnosis and is typically set well below CLEAN_AIR.” Marman: paragraph 87)
and receive scattered light from smoke, which is illuminated by the light emitted by the same light source, to generate a current detection signal when there is the smoke disturbing the reflected light. (“The third process block 140 specifies determining an alarm threshold that corresponds to an output of the smoke sensing element 104 which indicates the presence of excessive smoke in the region 98 and in response to which an alarm condition should be signaled. This process block 140 is particularly relevant to embodiments of the present invention where the above-discussed method of monitoring smoke concentration includes collecting a first smoke concentration value at a first time and a second smoke concentration value at a second time and then setting off an alarm when the first smoke concentration value differs from the second smoke concentration by at least a predetermined threshold value” Marman: paragraph 88)

Regarding claim 4, The smoke detector as claimed in claim 1, wherein the light source is a light emitting diode. (“The smoke sensing chamber 10 includes a light source 12 that, in FIG. 1, takes the form of a Light Emitting Diode (LED)” Marman: paragraph 34)

Regarding claim 5, The smoke detector as claimed in claim 1, further comprising a processor configured to: receive the reference detection signal from the light sensor and receive [[a]] the current detection signal from the light sensor when there is smoke disturbing the reflected light, and identify whether to give an alarm according to a signal ratio between the current detection signal and the reference detection signal. (Microprocessor 120, Marman: figure 10; “This process block 140 is particularly relevant to embodiments of the present invention where the above-discussed method of monitoring smoke concentration includes collecting a first smoke concentration value at a first time and a second smoke concentration value at a second time and then setting off an alarm when the first smoke concentration value differs from the second smoke concentration by at least a predetermined threshold value. According to certain of these embodiments, the alarm threshold is set as a percentage value of CLEAN_AIR.” Marman: paragraph 88)

Regarding claim 21, The smoke detector as claimed in claim 1, wherein the reference detection signal is configured as a reference identifying whether a fire occurs. (“The third process block 140 specifies determining an alarm threshold that corresponds to an output of the smoke sensing element 104 which indicates the presence of excessive smoke in the region 98 and in response to which an alarm condition should be signaled” Marman: paragraph 88).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 2, 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Marman in view of Piccolo (US 20150302727).

Regarding claim 2, The smoke detector as claimed in claim 1, further comprising: a side wall, extending out from an edge of the reflective surface, and having apertures is not specifically disclosed by Marman. Piccolo teaches a smoke detecting system with a structure including side walls with pillars (Piccolo: figure 2). Modifying the detector housing of Marman to include side walls and pillars would increase the overall functionality of the detector by preventing exterior light from entering the detector and disrupting the sensing. Therefore it would have been obvious to one of ordinary skill in the art before the effective filing date to modify Marman according to Piccolo.

Regarding claim 3, The smoke detector as claimed in claim 2, wherein the side wall comprises multiple pillars perpendicularly extending out from the edge of the reflective surface. (Piccolo: figure 2)

Response to Arguments
Applicant’s arguments with respect to claim(s) above have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS R HUNNINGS whose telephone number is (571)272-3118. The examiner can normally be reached MTHF 830-430 (Office); W 8-4 (Home).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 571-272-4090. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TRAVIS R HUNNINGS/               Primary Examiner, Art Unit 2689